Citation Nr: 1007475	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a dental disorder 
involving tooth number 7 and tooth number 10.

2.  Whether the Veteran is entitled to VA outpatient dental 
treatment because of dental trauma to tooth number 7 and 
tooth number 10.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the 
regional office (RO) of the Department of Veterans Affairs 
(VA) in Phoenix, Arizona, which denied entitlement to service 
connection for a dental disorder involving tooth number 7 and 
tooth number 10.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

A hearing was held on December 1, 2009, in Phoenix, Arizona, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e) 
(2) and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The Board also notes that the RO issued a statement of the 
case in April 2007 for the issue of entitlement to a 
compensable rating for status post maxilla fracture with 
displacement of tooth number 8 and tooth number 9.  However, 
the issue is not currently before the Board because the 
Veteran did not perfect his appeal by providing the RO with a 
timely substantive appeal. See 38 C.F.R. §§ 20.200, 20.302(c) 
(2009) (an appeal requires a notice of disagreement and a 
timely filed substantive appeal after issuance of a statement 
of the case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision").  
Accordingly, the Board's jurisdiction is limited to the 
issues listed on the first page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran notified VA in a July 2007 statement in support 
of claim and again at his December 2009 personal hearing that 
he had received treatment for tooth number 7 and tooth number 
10 at the Las Vegas VA Medical Center.  However, while a 
review of the record on appeal shows that the RO obtained his 
treatment records from the Prescott and Lake Havasu VA 
Medical Centers, it does not show that his records were ever 
requested from the Las Vegas VA Medical Center.  Therefore, 
the Board finds that the appeal must be remanded for the RO 
to request these records.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA adjudicators are deemed to have constructive notice 
of VA treatment records).  

Similarly, the Board notes that the Veteran submitted a VA 
Form 21-4142 in April 2006 indicating that he had been 
treated by Dr. E. (initials used to protect the Veteran's 
privacy).  While a review of the record on appeal shows that 
treatment records from Dr. E. are no longer available, the 
Veteran also testified in December 2009 that he had received 
dental treatment from a private dentist after he stopped 
seeing Dr. E., but prior to receiving dental treatment at the 
Las Vegas VA Medical Center.  Therefore, while the appeal is 
in remand status, the RO should also attempt to obtain and 
associate these records with the claims file.  38 U.S.C.A. 
§ 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990) (holding 
that when reference is made to pertinent medical records, VA 
is on notice of their existence and has a duty to assist the 
veteran to attempt to obtain them).  

In addition, the Board notes that the Veteran testified that 
tooth number 7 and tooth number 10 were cracked in the same 
accident in which he injured tooth number 8 and tooth number 
9.  Service connection has already been established for 
status post maxilla fracture with displacement of tooth 
number 8 and tooth number 9.  The Veteran is also competent 
to report that he saw observable cracks and experienced pain 
in tooth number 7 and tooth number 10 following the incident. 
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the 
Board finds that a remand is also required to provide the 
Veteran with a VA examination to ascertain the origins of any 
problems with tooth number 7 and tooth number 10.  
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Lastly, the Board observes that a claim for service 
connection for a dental disorder is also considered a claim 
for VA outpatient dental treatment. Mays v. Brown, 5 Vet. 
App. 302 (1993).  In this case, the Veteran's claim of 
service connection for a dental disorder involving tooth 
number 7 and tooth number 10 for the purposes of receiving VA 
outpatient dental treatment has not yet been considered.  A 
remand for this action is necessary as the Board's 
consideration of this issue in the first instance would 
result in prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993) (when the Board addresses in a decision 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the record all of the 
Veteran's outstanding dental treatment 
records from the Las Vegas VA Medical 
Center.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claim's file.

2.  The RO/AMC should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his teeth.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate these 
records with the claims file.  A specific 
request should be made for all of the 
dental treatment records from the private 
healthcare providers identified by the 
Veteran at his December 2009 hearing.  

All actions to obtain the requested 
records should be documented fully in the 
claim's file.  If the records cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  

3.  After obtaining all identified and 
available dental treatment records, the 
Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any dental disorder involving 
tooth number 7 and tooth number 10.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, 
and his own assertions.  The examiner is 
requested to provide a detailed history 
regarding the onset and progression of 
relevant symptoms and to report in detail 
all clinical findings.  

Based on the results of the examination 
and a review of the claim's folder, the 
examiner is asked to address the 
following questions:

i.  As to tooth number 7 and tooth 
number 10, does the Veteran have 
chronic osteomyelitis or 
osteoradionecrosis of the maxilla or 
mandible; loss in whole or part of 
the mandible and/or nonunion or 
malunion of the mandible; limited 
temporomandibular motion; loss of in 
whole or part of the ramus; loss of 
in whole or part of the condyloid 
process or coronoid process; loss of 
in whole or part of the hard palate; 
loss of teeth due to loss of 
substance of the body of maxilla or 
mandible; loss of in whole or part 
of the maxilla; and/or, malunion or 
nonunion of the maxilla?  

ii.  If the answer is yes to any of 
the above, is it as likely as not 
that the dental disorder involving 
tooth number 7 and/or tooth number 
10 was caused by his military 
service, including the documented 
trauma to teeth number 8 and 9?

iii.  If the answer is yes to any of 
the above, is it as likely as not 
that the Veteran has, as to tooth 
number 7 and tooth number 10, bone 
loss through trauma or disease such 
as osteomyelitis? 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  After the development requested has 
been completed, the RO/AMC should 
review the examination to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the 
examination is deficient in any manner, 
the RO/AMC must implement corrective 
procedures at once.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding 
that where the remand orders of the 
Board are not satisfied, the Board 
itself errs in failing to ensure 
compliance). 

5.  The RO should refer the Veteran's 
claim for service connection for a dental 
disorder involving tooth number 7 and 
tooth number 10 for the purpose of 
obtaining VA outpatient dental treatment 
for consideration and adjudication.  If 
the claim falls under the jurisdiction of 
a VA Medical Center or VA dental clinic, 
the RO should forward the Veteran's claim 
there for adjudication.

6.  The RO/AMC, after completing the 
above actions and any other development 
as may be indicated by the record, should 
readjudicate the claims.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
provided to the Veteran.  After the 
Veteran has had an adequate opportunity 
to respond to the SSOC, the appeal should 
be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

